The opinion of the court was delivered by
Bennett, J.
The statute relating to common schools, makes it the duty of the several towns in the state, to appoint annually, one or more superintendents of common schools; and they are made the judges of the qualifications of those who shall wish to become teachers; and every teacher is required to obtain of the town superintendent a certificate of his qualifications before he opens his school; and the 12th section of the act declares all contracts for teaching null and void, if the teacher shall fail to obtain a certificate of qualifications of the town superintendent, before the commencement of his school.
The obtaining a-certificate is a ‘pre-requisite to aright of action; and this seems to be admitted, as a general rule; but it is claimed, that from the facts in this case, the rule, or in other words the statute, should be relaxed; but we think not. It is of no importance that the plaintiff was a minor; and the fact that Mr. Scott, the superintendent, was sick, and unable to examine him, and that after his death no superintendent was appointed in his place, till after the plaintiff commenced his school, can not supersede the statute; and the prudential committee had no power to waive its requirements.
There is no equity in the plaintiff’s case; a superintendent was appointed four days after the plaintiff commenced his school; but he neglected to apply for an examination, and when he was eventually examined, he was found not qualified. To hold that the plaintiff can recover in this case would be not only to dispense with the statute, but also with the necessary qualifications of a teacher in point of fact; and this would be to repeal the statute in its very spirit. The cause of education is peculiarly in the hands of the *119Legislature, and the object of the statute was to guard against the employment of incompetent teachers.
Whether the plaintiff could have a remedy against the com- • mittee, for inducing him to go on with his school without an examination, is a point not before us. Certainly they could not bind the school district by waiving the express provisions of the statute.
The judgment of the County Courtis reversed, and judgment On the report for the defendants.